DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 11/04/2021 is acknowledged. The amendment includes claims 1, 10 and 19 are amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al. (U.S. Patent No. 9,678,972 B2) in view of Sabaa et al. (U.S. Pub. No. 2011/0307447 A1), further in view of BRYANT et al. (U.S. Pub. No. 2017/0249246 A1).
Regarding claim 1, Trimble teaches a method, comprising: 

Trimble is not explicitly disclose: generating a fingerprint of the data sub-unit; in response to the fingerprint matching an entry within a fingerprint database […], generating a deduplication response indicating a path associated with the entry and an indication that the fingerprint of the data sub-unit matched the entry within the fingerprint database; and ending the deduplication response in response to the deduplication service request.
Sabaa teaches: 
generating a fingerprint of the data sub-unit (paragraph [0062], line 1-10, subdividing the data into chunk and generating fingerprint for each chunk); 
in response to the fingerprint matching an entry within a fingerprint database, generating a deduplication response indicating a path associated with the entry and an indication that the fingerprint of the data sub-unit matched the entry within the fingerprint database (paragraph [0071], line 1-18, paragraph [0072], line 5-18, paragraph [0189], line 1-18, if the chunk already exists, a valid entry will exists  within  hash index table at the indexed location; each valid table entry in hash table points to a block in content addressable storage cache; for an existing chunk identified by lookup engine, this data location information is retrieved and forwarded to logical block address engine, returning indication that the chunk already exist; LBA engine updates VLUN location map with data location information so that entry maps its corresponding virtual LUN logical address to the physical LUN logical address and starting offsets of the data already stored in logical block of physical LUN, noted, the data location information is interpreted as path associated with the entry and indication that the chunk already exist which is interpreted as 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include generating a fingerprint of the data sub-unit; in response to the fingerprint matching an entry within a fingerprint database, generating a deduplication response indicating a path associated with the entry and an indication that the fingerprint of the data sub-unit matched the entry within the fingerprint database; and ending the deduplication response in response to the deduplication service request into hybrid deduplication of Trimble.
Motivation to do so would be to include generating a fingerprint of the data sub-unit; in response to the fingerprint matching an entry within a fingerprint database, generating a deduplication response indicating a path associated with the entry and an indication that the fingerprint of the data sub-unit matched the entry within the fingerprint database; and ending the deduplication response in response to the deduplication service request to overcome issue that can result in the loss of performance gains achieved by caching (Sabaa, paragraph [0006], line 6-7).
Trimble as modified by Sabaa do not explicitly disclose: a file being deduplicated; in response to receiving a request to delete the file, moving a file manifest for the file into a delete 
BRYANT teaches: a file being deduplicated; in response to receiving a request to delete the file, moving a file manifest for the file into a delete space and decrementing a reference counter for the data sub-unit based upon the file manifest being located within the delete space (Fig. 10A-10B, [0084]-[0086], the deletion of file at 6:00 AM based on decision of third user; second node reduce the referent count R by one to 0; if the reference count R remain at 0 in local global table for a threshold period of time, the object state may be changed from visible to invisible, changing the status of data object from visible to invisible may also include moving the metadata for the data object from an entry in the visible object local table to an entry in the invisible object local table; noted, the moving metadata representing the deleted file from an entry in the visible object local table to an entry in the invisible object local table, which interpreted as moving a file manifest for the file into a delete space; the reduced of the referent count R by one to 0 that is interpreted as decrementing a reference counter also see paragraph [0045], [0050], [0062]-[0064]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include a file being deduplicated; in response to receiving a request to delete the file, moving a file manifest for the file into a delete space and decrementing a reference counter for the data sub-unit based upon the file manifest being located within the delete space into hybrid deduplication of Trimble.
Motivation to do so would be to include a file being deduplicated; in response to receiving a request to delete the file, moving a file manifest for the file into a delete space and decrementing a reference counter for the data sub-unit based upon the file manifest being located 
Regarding claim 2, Trimble as modified by Sabaa and BRYANT teach all claimed limitations as set forth in rejection of claim 1, further teach in response to the fingerprint not matching any entry within the fingerprint database, generate a new path in a service space for the sub-unit from the fingerprint (Sabaa, paragraph [0073], updating the location with logical block address for new data; also see paragraph [0056], line 18-22).
Regarding claim 3, Trimble as modified by Sabaa and BRYANT teach all claimed limitations as set forth in rejection of claim 2, inserting the fingerprint and the new path into the fingerprint database in response to the fingerprint not matching any entry within the fingerprint database (Sabaa, paragraph [0073], updating the hash Index Table, CAS Cache, and metadata Cache to include new entries for data C1; updating the location with logical block address for new data; also see paragraph [0056], line 18-22).
Regarding claim 5, Trimble as modified by Sabaa and BRYANT teach all claimed limitations as set forth in rejection of claim 2, further teach storing the data sub-unit at the new path in response to the fingerprint not matching any entry within the fingerprint database (Sabaa, paragraph [0073]. storing the data c1 on physical LUN; updating the location with logical block address for new data; updating map location such that entry corresponding to data c1 points to the logical blocks on physical LUN; also see paragraph [0056], line 18-22).
Regarding claim 6, Trimble as modified by Sabaa and BRYANT teach all claimed limitations as set forth in rejection of claim 1, further teach updating a data unit manifest corresponding to the sub-unit to indicate the path for the sub-unit based upon the deduplication response (Sabaa, paragraph [0073], updating the location with logical block address for new 
Regarding claim 7, Trimble as modified by Sabaa and BRYANT teach all claimed limitations as set forth in rejection of claim 6, further teach storing the data unit manifest within a user space in response to the data unit manifest indicating paths for all sub-units (Trimble, col. 17, line 18-24, catalogs the new data object by storing information descriptive of an identifier of the new data object and information descriptive of the location of the new data object, noted, the information descriptive of the location of the new data object is interpreted as storing the data unit manifest within a user space in response to the data unit manifest indicating paths for all sub-units).
Regarding claim 9, Trimble as modified by Sabaa and BRYANT teach all claimed limitations as set forth in rejection of claim 1, further teach processing the deduplication service request using a cache maintained by a redirector instance (Trimble, col. 12, line 8-13, col. 13, line 6-28, col. 14, line 50-14, col. 15, line 9-13, deduplication service request using cache for providing indirect access while Sabaa teaches determining data is not already saved to physical LUN, the data structures within the Hash Index Table, CAS Cache, and metadata Cache are updated including new entries, paragraph [0073], line 1-6).
As per claim 10, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected; further noted, Trimble teaches ‘a non-transitory machine readable medium’ (Trimble, Col. 4, line 4-8).
As per claims 11-12, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-3 respectively and are similarly rejected.
As per claims 14-16, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 5-7 respectively and are similarly rejected.
As per claim 18, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 9 and is similarly rejected.
As per claim 19, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected; further noted, Trimble teaches ‘a processor’ and ‘a memory’ (Trimble, Fig. 1, col. 7, line 12-27).
As per claim 20, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 2 and is similarly rejected.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al. (U.S. Patent No. 9,678,972 B2) in view of Sabaa et al. (U.S. Pub. No. 2011/0307447 A1) and BRYANT et al. (U.S. Pub. No. 2017/0249246 A1), further in view of TAL et al. (U.S. Pub. No. 2014/0143213 A1).
Regarding claim 4, Trimble as modified by Sabaa and BRYANT teach all claimed limitations as set forth in rejection of claim 2, but do not explicitly disclose: generating the deduplication response indicating the new path and a new indication that the sub-unit did not match any entry within the fingerprint database.
TAL teaches: generating the deduplication response indicating the new path and a new indication that the sub-unit did not match any entry within the fingerprint database (fig. 5-6, [paragraph [0035], line 12-19, paragraph [0058], line 10-14, paragraph [0059], when determining that there is no existing entry in the deduplication database for the first hash value, an entry for the first value, which references the first virtual address reference key can be added to the deduplication database, further, a first virtual address entry for the first write data can be added 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include generating the deduplication response indicating the new path and a new indication that the sub-unit did not match any entry within the fingerprint database into hybrid deduplication of Trimble.
Motivation to do so would be to include generating the deduplication response indicating the new path and a new indication that the sub-unit did not match any entry within the fingerprint database to manage data in a storage system that implements deduplication (TAL, paragraph [0001]).
As per claim 13, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 4 and is similarly rejected.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble et al. (U.S. Patent No. 9,678,972 B2) in view of Sabaa et al. (U.S. Pub. No. 2011/0307447 A1) and BRYANT et al. (U.S. Pub. No. 2017/0249246 A1), further in view of Attarde et al. (U.S Patent No. 8,732,133 B2).
Regarding claim 8, Trimble as modified by Sabaa and BRYANT teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose deploying a number of deduplicator instances for servicing deduplication service requests based upon a maximum amount of data to be processed by individual deduplicator instances.
Attarde teaches: deploying a number of deduplicator instances for servicing deduplication service requests based upon a maximum amount of data to be processed by individual deduplicator instances (Attarde teaches deduplication control node monitors the performance characteristics of the N nodes in the system, as noted above, examples of performance characteristics can include consumed and available capacities of existing nodes 211 in the deduplication database, throughput of existing nodes 211, frequency of hits to existing nodes 211, performance of existing nodes 211, network traffic and speed associated with existing nodes 211, and so on, col. 12, line 5-12; if the system is operating with sufficient available capacity, the frequency of hits on the existing nodes is below an acceptable limit, the nodes are operating at or above a predetermined speed, the performance characteristics are in bounds and an additional node or nodes are not needed, if only on other hand, performance issues rise to the level of needing attention, then an additional deduplication node 211 is added to the system, col. 12, line 19-26, noted, adding additional nodes based on sufficient available capacity which indicates that the adjustment to deployed node for deduplication based on how much data of the incoming data that the node can handle, thus, it reads on deploying a number of deduplicator instances for servicing deduplication service requests based upon a maximum amount of data to be processed by individual deduplicator instances as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include deploying a number of deduplicator instances for servicing 
Motivation to do so would be to include deploying a number of deduplicator instances for servicing deduplication service requests based upon a maximum amount of data to be processed by individual deduplicator instances to overcome issue with the scalability of conventional deduplication systems is limited by the physical characteristics of the database (Attarde, col. 3, line 9-10) .
As per claim 17, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 8 and is similarly rejected.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 19 have been considered but are moot in view of the new ground(s) of rejection (See new reference of BRYANT).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168